Exhibit 10.2

 

 

 

 

TRANSITION SERVICES AGREEMENT



 

by and between

 

FMC CORPORATION

 

and

 

LIVENT CORPORATION

 

Dated as of October 15, 2018

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

_______________________ 



Page

 



ARTICLE I DEFINITIONS   Section 1.01.  Certain Definitions 1 ARTICLE II SERVICES
  Section 2.01.  Services 3 Section 2.02.  Service Migration 4 Section
2.03.  Standard of Performance; Third-Party Consents; Service Enhancements 4
Section 2.04.  Term; Discontinuation or Extension of Services; Termination;
Effect of Termination 5 Section 2.05.  Service Levels 7 Section 2.06.  Changes 8
Section 2.07.  Maintenance 8 Section 2.08.  Local Agreements 8 Section
2.09.  Access to Systems 9 Section 2.10.  Books and Records 9 Section
2.11.  Independent Contractor 9     ARTICLE III SERVICE FEES   Section
3.01.  Service Fees 10 Section 3.02.  Payment 10 Section 3.03.  Finance Charge
10 Section 3.04.  Taxes 10 Section 3.05.  No Right to Setoff 11 ARTICLE IV
INDEMNITY   Section 4.01.  Suitability of the Services 11 Section 4.02.  No
Liability; Indemnity 11 Section 4.03.  Limitation of Liability 11 Section
4.04.  Consequential Damages 12 Section 4.05.  Exclusive Remedy 12    

 



1 

 



ARTICLE V INTELLECTUAL PROPERTY   Section 5.01.  Title to Intellectual Property
12     ARTICLE VI SHARED FACILITIES   Section 6.01.  Shared Facilities 12
Section 6.02.  Use of Shared Facilities 13 Section 6.03.  Expiration of the
Shared Lease Term 13 Section 6.04.  Indemnification 13     ARTICLE VII
MISCELLANEOUS   Section 7.01.  Confidentiality 14 Section 7.02.  Services
Coordinators 14 Section 7.03.  Joint Essential Systems and Services Working
Group 15 Section 7.04.  Dispute Resolution 15 Section 7.05.  Other Property 15
Section 7.06.  Notices 16 Section 7.07.  Interpretation; Incorporation of Terms
by Reference 16



 

2 

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION AGREEMENT, dated as of October 15, 2018, is by and between FMC
CORPORATION, a Delaware corporation (“Parent”), and LIVENT CORPORATION, a
Delaware corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, on or about the date hereof, the parties have entered into that certain
Separation and Distribution Agreement (as amended, modified or supplemented from
time to time, the “Separation and Distribution Agreement”), pursuant to which
Parent has transferred all of the assets and liabilities of the Lithium Business
to the Company;

 

WHEREAS, pursuant to the Separation and Distribution Agreement and in connection
with the transactions contemplated thereby, the Company and Parent have agreed
to provide, or to cause one or more of the members of their respective Groups to
provide, to each other, for a limited period of time, certain transitional
services pursuant to the terms and conditions of this Agreement in order to
facilitate the orderly transition of the Lithium Business from Parent and the
members of the Parent Group to the Company and the members of the Lithium Group;
and

 

WHEREAS, the Separation and Distribution Agreement requires the execution and
delivery of this Agreement by Parent and the Company on or prior to the
Separation Date.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:

 

Article I
Definitions

 

Section 1.01. Certain Definitions. For the purposes of this Agreement the
following terms shall have the following meanings; provided that capitalized
terms used but not otherwise defined in this ‎Section 1.01 shall have the
respective meanings ascribed to such terms in the Separation and Distribution
Agreement:

 

“Additional Services” has the meaning set forth in ‎Section 2.01(b).

 

“Agreement” means this Transition Services Agreement, including all of the
Schedules and exhibits hereto.

 

“Change” has the meaning set forth in ‎Section 2.06.

 

“Change Request” has the meaning set forth in ‎Section 2.06.

 

“Company” has the meaning set forth in the preamble hereto.

 

1 

 

“Company ESS Designees” has the meaning set forth in ‎Section 7.03.

 

“Dispute” has the meaning set forth in ‎Section 7.04.

 

“ESS Committee” has the meaning set forth in ‎Section 7.03.

 

“ESS Designees” has the meaning set forth in ‎Section 7.03.

 

“Improvements” has the meaning set forth in ‎Section 5.01

 

“Invoice” has the meaning set forth in ‎Section 3.02.

 

“IP” has the meaning set forth in ‎Section 5.01.

 

“Other Party” has the meaning set forth in ‎Section 2.04.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Parent ESS Designees” has the meaning set forth in ‎Section 7.03.

 

“Philadelphia Sublease” has the meaning set forth in ‎Section 6.01.

 

“Provider” has the meaning set forth in ‎Section 2.01(a).

 

“Provider Indemnitee” has the meaning set forth in ‎Section 4.02(b).

 

“Recipient” has the meaning set forth in ‎Section 2.01(a).

 

“Recipient Indemnitee” has the meaning set forth in ‎Section 4.02(c).

 

“Residual Costs” means all documented internal or third-party costs, fees and
expenses of Provider or any member of its Group, including migration, transition
or service exit costs, actually incurred by Provider (i) that arise as a direct
result of the early termination of any applicable Service Period in accordance
with ‎Section 2.04 or a reduction in Services or any applicable Service Levels
by Recipient in accordance with ‎Section 2.05, (ii) that do not constitute part
of the Service Fees or expenses of an applicable Service as set forth in the
Schedules, (iii) that Provider and the applicable members of its Group cannot
reasonably eliminate, obtain a refund for or obtain a reduction for as a result
of the early termination of any applicable Service Period in accordance with
‎Section 2.04 or the reduction in any Service or any applicable Service Levels
in accordance with ‎Section 2.05, and (iv) to the extent the resources obtained
as a result of such costs, fees and expenses cannot reasonably be allocated for
equal or greater consideration to the provision of other Services for Recipient
or any member of its Group or, at the Provider’s election acting in good faith,
for the business of Provider or the members of its Group.

 

“Responsible Officers” has the meaning set forth in ‎Section 7.04.

 

“Schedules” has the meaning set forth in ‎Section 2.01(a).

 

2 

 

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

 

“Service Fees” has the meaning set forth in ‎Section 3.01.

 

“Service Levels” has the meaning set forth in ‎Section 2.05.

 

“Service Period” has the meaning set forth in ‎Section 2.01(a).

 

“Services” has the meaning set forth in ‎Section 2.01(a).

 

“Services Coordinator” has the meaning set forth in ‎Section 7.02.

 

“Shared Facility” has the meaning set forth in ‎Section 6.01.

 

“Shared Facility Lease” has the meaning set forth in ‎Section 6.04(a).

 

“Shared Lease Term” has the meaning set forth in ‎Section 6.02.

 

“Systems” has the meaning set forth in ‎Section 2.09(b).

 

“Taxes” has the meaning set forth in ‎Section 3.04.

 

“Term” has the meaning set forth in ‎Section 2.04(a).

 

“Terminating Party” has the meaning set forth in ‎Section 2.04(c).

 

“Termination Notice” has the meaning set forth in ‎Section 2.04(b).

 

“Third-Party Service Provider” has the meaning set forth in ‎Section 2.01(a).

 

Article II
Services

 

Section 2.01. Services. (a) Subject to ‎Section 2.04, beginning on the
Separation Date and for the applicable durations specified on Schedule 1 under
the heading “Service Period” (each such period, a “Service Period”), Parent
shall provide, or cause to be provided, to the Company and/or the members of the
Lithium Group the services set forth in Schedule 1 to this Agreement and the
Company shall provide, or cause to be provided, to Parent and/or the members of
the Parent Group, the services set forth in Schedule 2 to this Agreement
(Schedules 1 and 2, the “Schedules”). Subject to ‎Section 2.04(b), upon the
expiration of each applicable Service Period, the obligation of Provider with
respect to the provision of the applicable Service shall automatically and
immediately terminate (but, for the avoidance of doubt, the foregoing shall not
waive or release Provider or any member of its Group from any liability or
obligation that accrued prior to the end of any applicable Service Period). For
the purposes of this Agreement, “Services” shall mean the services set forth on
the Schedule to be provided, or caused to be provided, by Provider to Recipient
pursuant to this Agreement; “Provider” shall mean the party, or

 

3 

 

member of such party’s Group, providing, or causing to be provided, Services to
the other party or the members of such party’s Group under this Agreement and
“Recipient” shall mean the party, or member of such party’s Group, receiving,
directly or indirectly, Services from the other party or the members of such
party’s Group under this Agreement. Recipient acknowledges that Provider may
provide the applicable Services directly, through any of its Affiliates or
through one or more third parties engaged by Provider to provide Services in
accordance with the terms of this Agreement (each such third party, a
“Third-Party Service Provider”).

 

(b)       After the date hereof, the parties may by mutual written agreement
identify additional services that Provider will provide, or cause to be
provided, to Recipient in accordance with the terms of this Agreement (the
“Additional Services”). If the parties mutually agree to add any Additional
Services pursuant to this ‎Section 2.01(b), the parties will amend the Schedules
to include each such Additional Service and all applicable terms in respect of
such Additional Service in accordance with the terms of this Agreement.

 

(c)       Recipient shall, at the request of Provider in consultation with
Recipient from time to time and without further consideration, execute and
deliver such powers of attorney, acknowledgments, assurances, consents and other
documents as may be reasonably necessary for Provider to satisfy and perform its
obligations hereunder.

 

Section 2.02. Service Migration. Each party to this Agreement acknowledges and
agrees that the Services are being provided on a transition basis in order to
allow the applicable Recipient a period of time to obtain similar services for
itself and the members of its Group, and that no party hereto is a commercial
provider of any such Services. Each party hereto agrees to use its commercially
reasonable efforts to end its use of each and every Service as soon as
reasonably practicable, and each applicable Provider shall assist the applicable
Recipient in connection with the transition from the performance of Services by
Provider to the performance of such Services by Recipient, which may include
assistance with the transfer of records, migration of historical data, the
transition of any such Service from the hardware, software, network and
telecommunications equipment and internet-related information technology
infrastructure. In no event shall the applicable Provider be responsible for
providing any services in connection with, or bearing any costs of, any such
migration, except in connection with the previous sentence or as set forth on
any Schedule to this Agreement.

 

Section 2.03. Standard of Performance; Third-Party Consents; Service
Enhancements. (a) Subject to the terms and conditions of this Agreement,
Provider shall use commercially reasonable efforts to provide, or cause to be
provided, the Services to Recipient at a quality level and in the same manner as
such Service has been provided to Recipient and the members of its Group
immediately prior to the Separation Date or, if any such Service was not
provided during such period, Provider will provide such Services in a
professional and workmanlike manner, but in each case, exercising at least the
same care and skill as Provider exercises in performing similar services for
itself or for the members of its Group; provided that nothing in this Agreement
shall require Provider to perform, or caused to be performed, any Service or to
take, or refrain from

 

4 

 

taking, any action, if the provision of such Service or the taking, or
refraining from taking, of such action by Provider would be reasonably likely to
result in any breach or violation of any applicable Law or any license, lease,
Contract or other agreement with any third party (including any software or
information technology license or service agreement); provided, however that
Provider shall use its commercially reasonable efforts to obtain the consent of
any such third party (at Recipient’s sole cost and expense) required for the
provision of such Services to the Recipient or the members of its Group by the
Provider; provided, further that in the event such consent cannot be obtained,
the parties shall work together in good faith and use their respective
commercially reasonable efforts to (in each case, at Recipient’s sole cost and
expense) arrange for alternative methods of delivery of such Service.

 

(b)       EACH PARTY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT, ALL SERVICES ARE PROVIDED ON AN “AS IS, WHERE IS” BASIS AND
“WITH ALL FAULTS” AND THAT PROVIDER MAKES NO REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE SERVICES TO BE
PROVIDED HEREUNDER, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT
WHICH ARE SPECIFICALLY DISCLAIMED.

 

(c)       It is understood and agreed that Provider may from time to time
modify, change or enhance the manner, nature, quality and/or standard of care of
any Service provided to Recipient or the members of its Group to the extent
Provider is making a similar change in the performance of services similar to
such Services for Provider or the members of its Group or to the extent that
such change is in connection with the relocation of Provider’s employees;
provided that any such modification, change or enhancement will not reasonably
be expected to have a material adverse effect on the provision of such Service
in accordance with the standards set forth in ‎Section 2.03(a).

 

Section 2.04. Term; Discontinuation or Extension of Services; Termination;
Effect of Termination. (a) The term of this Agreement (the “Term”) will commence
on the Separation Date and end on the earliest to occur of: (i) the last date on
which a Provider is obligated to provide any Service to a Recipient pursuant to
this Agreement and the Schedules, and (ii) the mutual written agreement of the
parties to terminate this Agreement (and all Services hereunder) in its
entirety.

 

(b)       Subject to this ‎Section 2.04(b), any Service may be discontinued or
extended upon the mutual written consent of the parties, and, in such case, the
applicable Schedule shall be amended in writing as soon as practicable to either
delete such Service and terminate the applicable Service Period as of such date
(and this Agreement shall be of no further force and effect for such Service,
except as to obligations accrued prior to the date of discontinuation of such
Service), or to extend the Service Period for the duration of such extension, as
applicable. Recipient may discontinue any Service by providing advance written
notice to Provider (a “Termination Notice”) either 90 days in advance of the
proposed date of termination or in accordance with the termination

 

5 

 

procedures set forth with respect to such Service on the Schedules under the
column entitled “Termination Notice Period”, and in either case subject to
Provider’s written consent (which consent shall not be unreasonably withheld)
with respect to such termination; provided that in the case in which an
aggregate cost is set forth on any applicable Schedule for a group of Services,
no individual or line item Service within such group may be terminated without
the termination of all of the other Services within such group; provided,
further that Recipient shall be responsible for any Residual Costs incurred by
reason of such termination. Upon any discontinuation in accordance with this
‎Section 2.04(b), (i) all accrued and unpaid Service Fees or other amounts
payable in respect of the applicable Services to be discontinued shall be due
and payable no later than sixty (60) days following the date of such
discontinuation and shall be paid by Recipient to Provider in accordance with
‎Article III and (ii) Recipient’s obligation to pay for such discontinued
Service beyond the specified discontinuation date will terminate (but, for the
avoidance of doubt, the foregoing shall not waive or release the Recipient or
any member of its Group from any Liability that accrued prior to any applicable
discontinuation).

 

(c)       Either party (the “Terminating Party”) may terminate this Agreement
with immediate effect by notice in writing to the other party (the “Other
Party”) on or at any time after the occurrence of any of the following events:

 

(i)       the Other Party is in default of any of its material obligations (for
the avoidance of doubt, all of a Recipient’s obligations under ‎Section 3.01 of
this Agreement shall be deemed material obligations) under this Agreement and
(if the breach is capable of being cured) has failed to cure the breach within
thirty (30) calendar days after receipt of notice in writing from the
Terminating Party giving particulars of the breach and requiring the Other Party
to cure such breach (provided that the cure period for any breach of Recipient’s
obligations under ‎Section 3.01 of this Agreement shall be thirty (30) calendar
days after the occurrence of such breach);

 

(ii)       the Other Party commences a voluntary case or other proceeding
seeking bankruptcy protection, liquidation, reorganization or similar relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect, or seeks the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or consents to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or makes a general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due, or
takes any corporate action to authorize any of the foregoing; or

 

(iii)       an involuntary case or other proceeding is commenced against the
Other Party seeking bankruptcy protection, liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect, or seeks the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part

 

6 

 

of its property, and such involuntary case or other proceeding remains
undismissed and unstayed for a period of sixty (60) calendar days or an order
for relief shall be entered against the Other Party.

 

(d)       In the event of termination of this Agreement in its entirety pursuant
to this ‎Section 2.04, or upon the expiration of the Term, this Agreement shall
cease to have further force or effect, and neither Party shall have any
liability to the other Party with respect to this Agreement; provided that:

 

(i)       termination or expiration of this Agreement for any reason shall not
release a party from any liability or obligation that already has accrued as of
the effective date of such termination or expiration, as applicable, and shall
not constitute a waiver or release of, or otherwise be deemed to adversely
affect, any rights, remedies or claims which a Party may have hereunder at Law,
in equity or otherwise or which may arise out of or in connection with such
termination or expiration;

 

(ii)       all accrued and unpaid Service Fees or other amounts payable pursuant
to this Agreement shall be due and payable as soon as practicable upon, but in
no event later than 60 days following, the termination of this Agreement and
shall be paid by Recipient to Provider in accordance with ‎Article III; and

 

(iii)       this ‎Section 2.04, ‎Section 2.10 (Books and Records), ‎Article IV
(Indemnity) and ‎Article VII (Miscellaneous) shall survive any termination or
expiration of this Agreement and shall remain in full force and effect.

 

Section 2.05. Service Levels. Subject to any applicable service levels set out
in the Schedules (the “Service Levels”), Provider shall perform each Service in
all material respects in accordance with past practice; provided that Provider
will not be obligated to perform any Service in a volume or quantity that
exceeds in any material respect the level of use reasonably required to support
Recipient’s business in accordance with historical volumes (on an annualized
basis) performed for Recipient’s business during calendar year 2018 to date
(taking into account the monthly and seasonal changes during the last
twelve-month period prior to the Separation Date). In no event shall Recipient
be entitled to any increase in the level of its use of any of the Services
without providing to Provider at least sixty (60) days’ prior written notice for
such request and obtaining the prior written consent of Provider, which consent
shall not be unreasonably withheld. Without limiting ‎Section 2.04 in any
respect, Recipient may not decrease, without Provider’s prior written consent,
the level of its use of any of the Services if such a decrease would have a
material and adverse effect on Provider’s ability to provide the Services or
would materially increase the cost or expense to Provider to provide such
Service; provided, however that Recipient must provide at least three (3) months
prior written notice to Provider for any decrease in the level of Services that
would reasonably be expected to result in reduction of force, require
termination of any third-party agreements, or may require changes to Provider’s
IT systems operations (e.g., related to Recipient’s IT migration efforts);
provided, further that, subject to payment for Residual Costs, the applicable
Service Fees shall be decreased in Provider’s reasonable discretion by the

 

7 

 

amount that Provider’s costs associated with providing such Services have
reduced as a result of such reduction of Services by Recipient in the event that
such cost reduction in the aggregate for all such related requests is at least
ten (10%) percent of the applicable Service Fee. Such reduced Service Fees shall
take effect following the later of (i) the last day of the month that is three
(3) months following the receipt of such reduction of Services notice or (ii)
the last day of the month in which Provider realizes such reduction of costs.

 

Section 2.06. Changes. Subject to ‎Section 2.04, no Recipient shall be entitled
to any change, alteration, amendment or other modification (a “Change”) without
the prior written consent of Provider, which consent (in the case of Changes
that are not material or that are required by Law) shall not be unreasonably
withheld. In the event that a Recipient desires a Change, Recipient will deliver
a change request (a “Change Request”) to Provider. The timing for Provider’s
approval or rejection of such Change Requests shall be within a commercially
reasonable time period; provided, however, in respect of any Change Requests
that are required by Law then such period shall be within a period that is
sufficient to meet with any deadlines and requirements imposed by Law if
Recipient has given Provider reasonable advance notice of such deadlines and
requirements. If a Change Request is approved, the applicable Recipient shall be
responsible for all changes to associated Service Fees and reasonable and
documented expenses associated with such approved Change in a manner as shall be
mutually agreeable to Provider and Recipient.

 

Section 2.07. Maintenance. Provider may temporarily shut down for maintenance
purposes the facilities providing any Service to Recipient or any member of its
Group whenever such action is necessary in Provider’s reasonable discretion;
provided that Provider will use reasonable best efforts to (x) provide Recipient
with reasonable advance written notice of any scheduled maintenance and (y)
schedule any such maintenance in consultation with Recipient so as not to
unreasonably interfere in Recipient’s business. Provider shall use its
reasonable best efforts to minimize the length of time any facilities providing
Services remain under maintenance. During any period of shutdown of any of the
facilities providing Services, Provider shall furnish to Recipient the same
level and priority of Services that Provider’s own business units receive during
such shutdown.

 

Section 2.08. Local Agreements. With respect to Services delivered in a
particular country and to the extent required by applicable Law, the parties
will cause the members of their respective Group in such country to enter into
one or more local services agreements for the purpose of implementing this
Agreement in that country.

 

Section 2.09. Access to Systems.

 

(a)       Recipient shall (i) make available on a timely basis to Provider and
the members of its Group and applicable Third-Party Service Providers all
information and materials reasonably requested by them to enable them to provide
the applicable Services to Recipient and (ii) provide to Provider and the
members of its Group and applicable Third-Party Service Providers reasonable
access to its premises, systems, assets, facilities

 

8 

 

and personnel during regular business hours and at such other times as
reasonably requested to the extent necessary for Provider and the members of its
Group and applicable Third-Party Service Providers (as applicable) to provide
the applicable Services to Recipient.

 

(b)       If as a result of the provision of the Services, employees of Provider
or Recipient or any member of their respective Group or any applicable
Third-Party Service Provider thereof receive access to the computer systems or
software (collectively, the “Systems”) of the other Group, such persons shall
access such Systems only for the limited purpose of supporting the provision of
the Services and shall abide by any and all access rules and restrictions
applicable to such Systems, including with respect to security and privacy, that
are provided to such person in advance of such access or from time to time
thereafter, and such persons shall not circumvent or attempt to circumvent any
security, privacy or audit measures of Provider, Recipient or any member of
their respective Group, as applicable. The parties will reasonably cooperate to
ensure that only those persons who are specifically authorized to have access to
the Systems of Provider, Recipient or any of the members of their respective
Group gain such access, and to prevent unauthorized access, use, destruction,
alteration or loss of information contained therein.

 

Section 2.10. Books and Records. Each party agrees to maintain financial,
accounting, and functional (including metering) records, data and other
supporting documentation consistent with its practices in the ordinary course of
business to reflect the accuracy of invoiced quantities and amounts for the
Services provided under this Agreement. Each Party shall retain such data and
records in accordance with its respective control policies in the ordinary
course of business existing from time to time and shall afford reasonable access
to the other party during normal business hours to such data and records.

 

Section 2.11. Independent Contractor. In providing Services hereunder, Provider
and its Affiliates and any Third-Party Service Providers acting on behalf of
Provider shall act solely as independent contractors. Nothing herein shall
constitute or be construed to be or create in any way or for any purpose a
partnership, joint venture or principal-agent relationship between the parties.
No party shall have any power to control the activities and/or operations of the
other party. No party shall have any power or authority to bind or commit any
other party. In providing the Services hereunder, Provider’s employees and
agents shall not be considered employees or agents of Recipient, nor shall
Provider’s employees or agents be eligible or entitled to any compensation,
benefits, or perquisites (including severance) given or extended to Recipient’s
employees. For the avoidance of doubt, Recipient shall be solely responsible for
the operation of its businesses and the decisions and actions taken in
connection therewith, and nothing contained herein shall impose any liability or
responsibility on Provider with respect thereto.

 

9 

 

Article III
Service Fees

 

Section 3.01. Service Fees. During the Term, the Services set forth on the
Schedules will be provided to Recipient and the members of its Group during the
applicable Service Period and the applicable Provider shall charge the
applicable Recipient the service fees for each Service as set forth in the
applicable Schedule (the “Service Fees”). Without limiting the foregoing, the
applicable Recipient shall reimburse the applicable Provider for (i) any
reasonable and documented expenses of Provider, including any expenditures of
any Third-Party Service Provider invoiced to Provider, in connection with the
Services, (ii) any costs paid or payable associated with securing the consent of
any third party that is required in connection with the provision of the
Services, and (iii) any Residual Costs that arise from the early termination of
any Service in accordance with ‎Section 2.04 or any reduction in Services or
Service Levels by Recipient in accordance with ‎Section 2.05.

 

Section 3.02. Payment. Provider, or the applicable member of its Group, shall
invoice Recipient, or the applicable member of its Group, each month for
Services delivered and expenses incurred during the preceding month (each, an
“Invoice”). Recipient shall remit payment for amounts specified in an applicable
Invoice within sixty (60) calendar days after the date of the applicable
Invoice.

 

Section 3.03. Finance Charge. If Recipient fails to make any payment on the date
such payment was due to Provider in accordance with ‎Section 3.02, a finance
charge of one and a half percent (1.5%) per month or, if less, the maximum rate
allowed by applicable Law, payable from the date prior to which such payment was
required to be made in accordance with ‎Section 3.02 to the date such payment is
received by Provider, unless the failure to make such payment is a result of the
failure of Provider to provide any applicable Service in respect of such
payment. In addition, Recipient shall indemnify Provider for its costs,
including reasonable attorneys’ fees and disbursements, incurred to collect any
unpaid amount.

 

Section 3.04. Taxes. Except as expressly noted therein, the Service Fees set
forth in the Schedules with respect to each Service do not include any sales,
use, value added, goods and services or similar taxes, duties, levies and
similar charges (collectively, and together with any interest, penalties or
additions to tax imposed with respect thereto, “Taxes”). In addition to the
amounts required to be paid pursuant to this Agreement, Recipient shall pay and
be responsible for any Taxes imposed with respect to the fees or the provision
of Services to Recipient hereunder, unless the applicable Law provides that the
relevant Taxes are levied directly on Provider; in such case Provider will pay
the relevant Taxes directly to the Tax Authority in accordance with applicable
Law, and Recipient shall reimburse Provider for such Taxes. All payments by
Recipient to Provider for Services will be increased as necessary so that after
Recipient has withheld any applicable Taxes, the amount received by Provider is
equal to the amount it would have received had no such withholding been
required. The parties will cooperate with each other to minimize any of these
Taxes to the extent reasonable.

 

10 

 

Section 3.05. No Right to Setoff. There shall be no right of setoff or
counterclaim with respect to any claim, debt or obligation, against payments to
Provider under this Agreement.

 

Article IV
Indemnity

 

Section 4.01. Suitability of the Services. Determination of the suitability of
any Services is the sole responsibility of Recipient, and neither Provider nor
any member of its Group will have any responsibility for such determination.
Recipient assumes all risk and liability for loss, damage or injury to persons
or property arising out of such Services, however used, and Provider shall in no
event be liable to Recipient or those claiming by, through or under Recipient
for any Losses suffered as a result of any Services provided hereunder,
regardless of whether due or alleged to be due to the negligence of Provider,
except to the extent caused by Provider’s gross negligence, willful misconduct
or willful breach.

 

Section 4.02. No Liability; Indemnity. (a) Subject to ‎Section 4.02(c), Provider
and the members of its Group shall have no Liability with respect to the
furnishing of the Services or arising from or related to this Agreement except
to the extent resulting from Provider’s (or a member of its Group’s) gross
negligence, willful misconduct or willful breach.

 

(b)       Recipient agrees to indemnify and hold Provider, the members of the
Parent Group and their respective employees, agents, officers and directors
(each, a “Provider Indemnitee”) harmless from and against any and all Losses of
any Provider Indemnitee arising out of, in connection with or by reason of the
provision of any Services to Recipient or the members of its Group pursuant to
this Agreement or any breach of this Agreement by Recipient or any member of its
Group, in each case regardless of whether due or alleged to be due to the
negligence of Provider or any member of its Group or any Third-Party Service
Provider, except to the extent such Losses are caused by gross negligence,
willful misconduct or willful breach of Provider or any member of its Group.

 

(c)       Provider agrees to indemnify and hold Recipient, the members of its
Group and all of their respective employees, agents, officers and directors
(each, a “Recipient Indemnitee”) harmless from and against any Losses arising
out of, in connection with or by reason of the provision of the Services or any
breach of this Agreement solely to the extent that it is determined by a court
of competent jurisdiction in a final and non-appealable judgment or order that
Provider’s (or the applicable member of its Group’s) actions in respect of such
Losses constitute gross negligence, willful misconduct or willful breach of this
Agreement.

 

Section 4.03. Limitation of Liability. IN NO EVENT SHALL PROVIDER (OR ANY MEMBER
OF ITS GROUP) BE LIABLE UNDER THIS ARTICLE ‎IV OR OTHERWISE WITH RESPECT TO THIS
AGREEMENT OR ANY BREACH HEREOF FOR ANY AMOUNT IN EXCESS OF THE AGGREGATE SERVICE
FEES

 

11 

 

PROVIDER RECEIVED PURSUANT TO THIS AGREEMENT FOR THE SERVICE THAT IS THE SUBJECT
OF THE DISPUTE.

 

Section 4.04. Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY
OR PUNITIVE DAMAGES WHATSOEVER WHICH IN ANY WAY ARISE OUT OF, RELATE TO, OR ARE
A CONSEQUENCE OF, ITS PERFORMANCE OR NONPERFORMANCE UNDER THIS AGREEMENT OR ANY
OF THE SERVICES, WHETHER SUCH ACTION IS BASED ON WARRANTY, CONTRACT, TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE
SAME. SPECIAL DAMAGES UNDER THIS AGREEMENT INCLUDE, BUT ARE NOT LIMITED TO, LOSS
OF PROFITS, BUSINESS INTERRUPTIONS AND CLAIMS OF CUSTOMERS.

 

Section 4.05. Exclusive Remedy. The provisions of this ‎Article IV shall be the
sole and exclusive remedies of the Provider Indemnitees and the Recipient
Indemnitees, as applicable, for any claim, Loss, damage, expense or Liability,
whether arising from statute, principle of strict liability, tort, contract or
any other theory of liability at law or in equity under this Agreement.

 

Article V
Intellectual Property

 

Section 5.01. Title to Intellectual Property. To the extent Provider uses any
intellectual property, including know-how, proprietary processes, software,
technology and trade secrets, owned or controlled by Provider after giving
effect to the transactions contemplated by the Separation and Distribution
Agreement (collectively, “IP”) in providing Services, such IP and any derivative
works or modifications thereof or improvements thereto (collectively,
“Improvements”) shall be and will remain, as between the parties, the sole and
exclusive property of Provider. As between the parties, to the extent ownership
of such IP and Improvements does not vest in Provider, Recipient does hereby
assign to Provider all of its right, title and interest in such IP and
Improvements. Recipient shall take all further actions reasonably requested by
Provider to confirm Provider’s ownership and interest in and to such IP and
Improvements. Recipient acknowledges and agrees that it will not acquire any
right, title or interest in any IP or Improvements solely by reason of
Provider’s provision of Services and Provider hereby reserves all rights with
respect thereto.

 

Article VI
Shared Facilities

 

Section 6.01. Shared Facilities. On or prior to the date hereof and in
connection with the transactions contemplated by the Separation and Distribution
Agreement, the parties have agreed that Parent shall make available space at
certain facilities mutually agreed upon by the parties and described in the
Schedules (each a “Shared Facility”).

 

12 

 

For the avoidance of doubt, with respect to the premises demised by that certain
sublease for a portion of the facility located at FMC Tower, 2929 Walnut Street,
Philadelphia, Pennsylvania 19104 (the “Philadelphia Sublease”), the terms and
conditions of the Philadelphia Sublease shall control and such premises shall
not be a Shared Facility.

 

Section 6.02. Use of Shared Facilities. For the period commencing on the
Separation Date until the applicable date (the “Shared Lease Term”) and on the
terms and conditions set forth this Agreement, and subject to the terms thereof,
each of the Company or Parent, or the respective members of its Group, shall
have the right to use and occupy that portion of the Shared Facilities that it
uses and occupies in connection with the Lithium Business or the Parent
Businesses, respectively, as of the Separation Date in substantially the same
manner and on the same terms and conditions that it currently uses and occupies
such space. In the event that Recipient terminates its obligations with respect
to any Shared Facility and vacates any such Shared Facility in accordance with
‎Section 2.04, Recipient shall only be responsible for its pro rata portion of
the Rental Costs relating to such Shared Facility through the date of such
termination; provided that Recipient shall be responsible for any Residual Costs
incurred by reason of such termination.

 

Section 6.03. Expiration of the Shared Lease Term. Recipient shall vacate its
portion of the Shared Facilities (i) on or prior to the expiration set forth in
the Schedules or earlier termination as provided in ‎Section 6.02 (provided with
respect to the Shared Facility located in Philadelphia, the expiration date set
forth in the Schedules shall be the earlier of such date and the date of
termination of the Philadelphia Sublease), (ii) using commercially reasonable
efforts to minimize business interruptions for all parties to the extent
reasonably possible and (iii) leaving its portion of such Shared Facility in
broom clean condition.

 

Section 6.04. Indemnification. (a) Not in limitation of any other provision of
this Agreement, Recipient shall indemnify and hold harmless the Provider
Indemnitees from and against all Losses imposed upon or incurred by or asserted
against any Provider Indemnitee, as the case may be, by reason of (i) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about any portion of the Shared Facilities then used or occupied
by Recipient or the members of its Group or any other Person (excluding the
Provider or members of its Group), to the extent such Person’s use or occupancy
is authorized or permitted by the Recipient or any member of its Group, during
the Shared Lease Term, (ii) any failure on the part of the Recipient or any
member of its Group to perform or comply with any obligation of lessee under, or
any other term of, any lease of any Shared Facility (each a “Shared Facility
Lease”) during the Shared Lease Term, (iii) performance of any labor or services
or the furnishing of any materials or other property in respect of any portion
of the Shared Facilities then used or occupied by Recipient or the members of
its Group or any other Person (excluding Provider or members of its Group), to
the extent such Person’s use or occupancy is authorized or permitted by
Recipient or any member of its Group, as the case may be or (iv) the use or
occupancy of any of the Shared Facilities by Recipient or any member of its
Group or any other Person (excluding the Provider or the members of its Group),
to the extent such Person’s use or occupancy is authorized or permitted by
Recipient or the members of its

 

13 

 

Group, except in each case to the extent any such Losses arise solely as the
result of the gross negligence, willful misconduct or willful breach of this
Agreement or any Shared Facility Lease of or by Provider or any member of its
Group.

 

(b)       Subject to ‎Section 4.03, Provider shall indemnify, defend and hold
harmless the Recipient Indemnitees from and against all Losses imposed upon or
incurred by or asserted against any Recipient Indemnitee, as the case may be, by
reason of (i) any accident, injury to or death of persons or loss of or damage
to property occurring on or about any portion of the Shared Facilities then used
or occupied by Provider or the members of its Group or any other Person
(excluding Recipient or the members of its Group), to the extent such Person’s
use or occupancy is authorized or permitted by Provider or any member of its
Group, during the Shared Lease Term, (ii) any failure on the part of Provider or
any member of its Group to perform or comply with any obligation thereof under,
or any other term of, any Shared Facility Lease during the Shared Lease Term,
(iii) performance of any labor or services or the furnishing of any materials or
other property in respect of any portion of the Shared Facilities then used or
occupied by Provider or the members of its Group or any other Person (excluding
Recipient or the members of its Group), to the extent such Person’s use or
occupancy is authorized or permitted by Provider or any member of its Group, as
the case may be or (iv) the use or occupancy of any of the Shared Facilities by
Provider or the members of its Group or any other Person (excluding Recipient or
the members of its Group), to the extent such Person’s use or occupancy is
authorized or permitted by Provider or any member of its Group, except in each
case to the extent any such Losses arise solely as the result of the gross
negligence, willful misconduct or willful breach of this Agreement or any Shared
Facility Lease of or by Recipient or any member of its Group.

 

(c)       If it cannot be determined, acting reasonably, whether any accident,
injury to or death of persons or loss of or damage to property occurred on or
about a portion of the Shared Facilities contemplated in ‎Section 6.04(a)(i) or
on or about a portion of the Shared Facilities contemplated in ‎Section
6.04(b)(i), then liability shall be apportioned between the Parties (or the
appropriate member of their respective Group) based on the percentage of the
relevant Shared Facility used or occupied by each of them.

 

Article VII
Miscellaneous

 

Section 7.01. Confidentiality. Each party to this Agreement acknowledges that
any and all Information related to the Services or otherwise provided to any
party pursuant to this Agreement or in connection with the provision of the
Services shall be subject to in all respects the confidentiality obligations of
Section 6.09 of the Separation, and Distribution Agreement and Section 6.09 of
the Separation and Distribution Agreement is hereby incorporated by reference,
mutatis mutandis, as if set forth in full herein.

 

Section 7.02. Services Coordinators. Provider and Recipient shall each select a
services coordinator (a “Services Coordinator”) for each Service. Such Services
Coordinators will be identified with respect to each Service on the applicable
Schedule,

 



14 

 





and will act as the primary contact person for the provision or receipt, as
applicable, of such applicable Services. All communications relating to the
provision of the applicable Service will be directed to the Services Coordinator
of the other party with respect to such Service. Provider and Recipient shall
each be permitted, upon notice to the other party, to select any new or
additional Services Coordinator with respect to any Service.

 

Section 7.03. Joint Essential Systems and Services Working Group. A joint
working committee comprised of representatives of Parent and the Company set
forth in Schedule 3 (respectively, the “Parent ESS Designees” and the “Company
ESS Designees”) is hereby established (the “ESS Committee”). From and after the
date of this Agreement, the ESS Committee shall consist of three Parent ESS
Designees and three Company ESS Designees (together, the “ESS Designees”). From
and after the date of this Agreement, the ESS shall meet on a regular basis, in
person or by telephone, without requirement for any quorum, at a time and place
agreed by a majority of the ESS Designees to discuss and coordinate the
provision of the Services pursuant to this Agreement and to perform such other
roles and responsibilities as may delegated to the ESS Committee by the parties
from time to time. None of the ESS Designees shall have decision-making
authority with respect to either party, except as otherwise duly granted to any
such ESS Designee by such party.

 

Section 7.04. Dispute Resolution. In the event of any dispute or disagreement
between the parties to this Agreement or the members of their respective Groups
as to the interpretation of any provision of the Agreement or in respect of the
provision of the Services (a “Dispute”) that is not capable of being resolved by
the Services Coordinators, before initiating any legal action in respect of such
Dispute, such Dispute shall be first referred to the ESS Committee by the
Services Coordinators of each Party and shall be subject to informal good faith
negotiation among the Services Coordinators and the ESS Designees for a period
of thirty (30) Business Days. If the ESS Committee and the Services Coordinators
cannot resolve such Dispute within such thirty (30) Business Day period, the
Dispute shall be referred to the chief financial officer of each of the parties
(provided that neither such Person is also an executive or member of the board
of directors of the other party, in which case to an Independent Director of
such party) (the “Responsible Officers”). The Responsible Officers will meet in
person or by telephone as often as reasonably necessary to resolve the Dispute
in good faith. If the Responsible Officers are not able to resolve the Dispute
within sixty (60) days after such initial meeting, the parties shall be free to
exercise all rights and remedies available under law or equity with respect to
such Dispute.

 

Section 7.05. Other Property. Unless otherwise specified in the Separation and
Distribution Agreement, any and all equipment, Systems, tools, facilities and
any and all other resources used by Provider and any of its Affiliates in
connection with the provision of Services will remain, as between the parties,
the sole and exclusive property of Provider.

 

Section 7.06. Notices. All notices and other communications to be given to any
party under this Agreement shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or five (5) days after

 

15 

 

being mailed by certified or registered mail, return receipt requested, with
appropriate postage prepaid, or electronically mailed (with a response
confirming receipt), and shall be directed to the address set forth below (or at
such other address as such party shall designate by like notice) with a copy to
the applicable ESS Designees at the addresses listed in Schedule 3 (which shall
not constitute notice):

 

If to Parent, to:

 

FMC Corporation
FMC Tower
2929 Walnut Street
Philadelphia, PA 19104



Attention: Executive Vice President and General Counsel 

Email: General.Counsel@fmc.com

 

If to the Company to:

 

Livent Corporation
FMC Tower
2929 Walnut Street
Philadelphia, PA 19104



Attention: Executive Vice President and General Counsel 

Email: LiventGeneral.Counsel@livent.com

 

Section 7.07. Interpretation; Incorporation of Terms by Reference. This
Agreement is an “Ancillary Agreement” as such term is defined in the Separation
and Distribution Agreement and shall be interpreted in accordance with the terms
of the Separation and Distribution Agreement in all respects; provided that in
the event of any conflict or inconsistency between the terms of this Agreement
and the terms of the Separation and Distribution Agreement in respect of the
subject matter of this Agreement, the terms of this Agreement shall control in
all respects. Sections 9.03, 9.04, 9.05, 9.06, 9.07 (other than 9.07(d)), 9.08,
9.09, 9.10, 9.12, 9.13, 9.15, 9.16 and 9.17 (subject to the immediately
preceding sentence) of the Separation and Distribution Agreement shall each be
incorporated herein by reference, mutatis mutandis, as if set forth in full
herein.

 

* * * * *

 

16 

 

IN WITNESS WHEREOF, the parties have caused this Transition Services Agreement
to be executed by their duly authorized representatives.

 

  FMC CORPORATION                 By: /s/ Pierre Brondeau       Name:  Pierre
Brondeau       Title:    Chief Executive Officer  

 

 

  LIVENT CORPORATION                 By: /s/ Paul Graves       Name:  Paul
Graves       Title:    Chief Executive Officer and President  

 

 



17 

 

